

AMENDMENT NO. 9 TO
MASTER SERVICES AGREEMENT


This Amendment No. 9 (this "Amendment") to the Master Services Agreement dated
August 1, 2009 (the "Agreement") is hereby entered into as of June 29, 2015 by
and between Symetra Life Insurance Company, an Iowa corporation (including its
successors and permitted assigns, "Symetra"), and Xerox Business Services, LLC
(formerly Affiliated Computer Services, Inc.), a Delaware corporation (including
its successors and permitted assigns, "Xerox"). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Agreement.


WHEREAS, the Parties hereto desire to amend the Agreement in the manner set
forth in this Amendment.




NOW THEREFORE, in consideration of the representations, warranties, promises and
covenants contained herein, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the Parties,
intending to be legally bound, agree to the foregoing and as follows:




1.
Pursuant to the Notice of Termination dated May 29, 2015, a portion of the
Services provided under Schedule 2G will be terminated effective August 27,
2015. Therefore, the Agreement is amended as follows:



A.
Schedule 2G, Output Processing Services SOW: The terminated Services are as
follows:

i.
All printing services related to mainframe batch reports at the Bellevue Symetra
location described under Sections 1.2, 2.1.3 and 3.1.2.1 of Schedule 2G;



ii.
Operation and Administration Roles and Responsibilities Table: Items 2, 41, 43
and 45;

iii.
Section 4.1: Daily Production Processing SLAs. All Bellevue location daily and
weekly production print jobs and Bellevue location check processing SLAs; and

iv.
Section 4.1: Testing SLRs/SLAs. The test print SLA for the Bellevue location.

B.
Appendix G.1 – Output Processing Hardware and Software of Schedule 2G: All
vendor items relating to IBM – Check Printer and Xerox-cut sheet printer are
deleted from Appendix G.1.

C.
Appendix G.3 – Output Processing Facilities of Schedule 2G: The Bellevue print
center is deleted from Appendix G.3.



D.
Appendix 3.1. Output Processing. The Resource Unit Category line item titled
“Xerox Monthly Managed Service” is deleted in its entirety. Effective August 27,
2015, the amounts for the Monthly Service Fees and Annual Services Fee shown for
Year 7 shall reflect the deduction for this Service.

 
The Vendor Provided Services line item titled, Variable Printing (Bellevue) is
deleted in its entirety.


2.
Pursuant to the Notice of Termination dated June 12, 2015, the Services provided
under Schedule 2E and its appendices E.1, E.2 and E.3 will be terminated
effective September 11, 2015.



3.
Amendment to Attachment B, Symetra Sites and Symetra Equipment. Attachment B,
Symetra Sites and Symetra Equipment is hereby replaced in its entirety with the
attached Attachment B, Symetra Sites and Symetra Equipment.





The Agreement remains in full force and effect except as specifically amended by
this Amendment.




[Signature Page Follows]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




SYMETRA LIFE INSURANCE COMPANY








/s/Jay Orum




By: Jay Orum        


Title: Vice President    


Date: 6/12/15






XEROX BUSINESS SERVICES, LLC








/s/Jim Forrest




By: Jim Forrest


Title: VP Ops & Managing Director


Date: _____6/29/15_______ _______________






ATTACHMENT B
SYMETRA SITES AND SYMETRA EQUIPMENT
Symetra Sites:
Office City Location
Address
CA, San Diego
Pacific Center I, 1455 Frazee Rd, Suite 310,  San Diego, CA  92108
CT, Enfield
1699 King Street, Suite 300 Enfield, CT 06082
CT, Farmington
30 Waterside Dr, Suite 301, Farmington, CT 06032
CT, Guilford
200 Hubbard Rd, Guilford, CT 06437
FL, Miami
5201 Waterford, 5201 Blue Lagoon DR, Ste 290, Miami, FL 33126
FL, Tampa
Westshore Int'l Plaza, Tampa, FL
GA, Norcross
3740 Davinci Court, Suite 350, Norcross, GA  30092
IA, West Des Moines
4125 Westown Parkway, Suite 102, West Des Moines, IA 50266
IL, Chicago
125 South Wacker, Suite 275, Chicago, IL 60606
IN, Indianapolis
9100 Keystone Crossing, Suite 440, Indianapolis, IN  46240
MA, Boston
50 Congress St, Suite 620, Boston, MA  02109
MA, Waltham
Suite 225, Building 3, 130 Turner St, Waltham, MA 02453
MA, Waltham
245 Winter St, Waltham, MA 02451
Medical Risk Managers
1170 Ellington Rd, South Windsor, CT 06074
NY, New York
First Symetra National Life Insurance Company of New York, 260 Madison, 8th
Floor, New York, NY  10016
NY, New York
295 Madison Ave, 12th FL, New York, NY 10017
PA, Bethel Park
2000 Oxford Dr, Suite 490, Bethel Park, PA  15102
PA, Exton
1 E. Uwchlan Ave, Suite 303, Exton, PA 19341
Symetra Headquarters
Symetra Financial, 777 108th Ave NE, Suite 1200, Bellevue, WA 98004-5135
TX, Austin
11782 Jollyville Rd ,Suite 105A, Austin, TX 78759
TX, Richardson
740 E. Campbell Rd, Suite 560, Richardson, TX 75081
WI, Ashland
118 East Third St Ashland, Wisconsin 54806



Symetra Equipment:
1.
Symetra-Owned Equipment: Two (2) Source Technologies ST-9530 MICR printers
located in Bellevue, WA in Symetra print center as of the Effective Date.



2.
Symetra-Leased Equipment: None as of the Effective Date.





